          Case: 3:20-cv-00884-jdp Document #: 6 Filed: 10/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN
 GILL SMITH,

                                                                                ORDER
          Plaintiff,
    v.
                                                                       Case No. 20-cv-884-jdp
 LUCINDA BUCHANAN
 and GARETH FITZPATRICK,

          Defendants.

         On September 23, 2020, I assessed plaintiff Gill Smith an initial partial filing of $68.24

due by October 14, 2020. Dkt. 4. Now plaintiff has filed a letter, which I will construe as a

motion to use his release account funds to pay the $68.24 initial partial payment. Dkt. 5.

Plaintiff’s motion is GRANTED.

         Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). Therefore, if sufficient funds do not

exist in plaintiff’s regular account to pay the $68.24 plaintiff has been assessed as initial partial

payment for filing this case, he can use his release account to pay the initial partial payment.




                                              ORDER

         IT IS ORDERED that,

         1.      Plaintiff Gill Smith’s motion to use his release account funds to pay the $68.24

         initial partial payment assessed in the above case is GRANTED. If, by October 26,

         2020, plaintiff fails to make the initial partial payment or show cause for failure to

         do so, plaintiff will be held to have withdrawn this action voluntarily
 Case: 3:20-cv-00884-jdp Document #: 6 Filed: 10/05/20 Page 2 of 2




     and this case will be closed without prejudice to plaintiff filing the case at a later

     date.

2.   No further action will be taken in this case until the clerk’s office receives

     plaintiff’s initial partial payment as directed above and the court has screened

     the complaint as required by the Prison Litigation Reform Act, 28 U.S.C.

     § 1915A. Once the screening process is complete, a separate order will issue.




     Entered this 5th day of October, 2020.

                            BY THE COURT:


                            /s/
                            PETER OPPENEER
                            Magistrate Judge




                                       2
